DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/2021 have been fully considered but they are not persuasive.
Applicant has amended the claims to do two things.  The first is to further define the material that is supplied from the storage unit and the second is to limit the transfer target body to being a belt.
As per MPEP 2115, the material worked upon by an apparatus does not hold patentable weight.  The material utilized does not provide a structural limitation on the apparatus itself and patentability of an apparatus is based on the physical structure of the apparatus.  Overall, the apparatus of the reference must simply be capable of performing the actions of the apparatus utilizing the claimed material to still be a proper rejection.  If the material utilized would require a special configuration of the apparatus, then it would be taken into consideration.
With this in mind the first amended to further limit the material to be in powder form and the resin covers at least part of the fiber does not provide further structure to the apparatus itself.  The arguments are all in view of the reference not teaching the newly amended limitations, but these new limitations to not affect the patentability of the apparatus itself.  Therefore the arguments are not found to be persuasive. 
The rejection will be modified into a 103 to address the second amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 19-21, 24, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhata et al. in view of Shimazu et al, USP 7,313,338.
Regarding claims 1, 3,19, 24, and 31-32, Mitsuhata teaches a recording medium manufacturing apparatus (see abstract and claim 1) comprising: a material supplying section which includes a storage unit which stores a fiber-containing material containing cellulose fibers (fiber arrangements on substrate, column 7) and a resin (see abstract, column 5, and claim 1); a carrying body (substrate, see figure 1) which carries the fiber-containing material which is supplied from the material supplying section (not shown by implied in claim 1 as the both the paper substrate and coating materials are supplied to the application portion, see also figure 1); a transfer-target body onto which the fiber-containing material which is carried by the carrying body is electrostatically transferred (transfer rollers described in Example section as electrostatically transferring the material onto the paper, see figure 1 and column 5); and an after-treatment unit which performs an after-treatment on the fiber-containing material which is electrostatically transferred onto the transfer-target body (cutting, winding, and other treatments are taught in column 5).
Mitsuhata teaches a substrate to be utilized but is silent on the specific use of a belt.
In the same field of endeavor, Shimazu teaches an apparatus for transferring a recording medium (see abstract) that utilizes an endless belt as the substrate (see figures that has the preferred electrostatic settings of 10 to the 8th-10 to the 13th Qcm (see claim 9) for the benefit of being able to accurately control the thickness of the settings and control of the device (column 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the endless belt of Shimazu in the Mitsuhata apparatus for the benefit of having a conventional substrate with specific benefit of actively controlling the operation of the electrostatic operation in a conventional manner.
Regarding claim 4, Mitsuhata teaches that the carrying body and the transfer-target body pressurize the fiber-containing material between the carrying body and the transfer-target body (see figure 1 items 22 and 23).
Regarding claim 5, Mitsuhata teaches that the carrying body carries the fiber-containing material which is carried by the carrying body at a first speed VI (column 8 lines 35-42), wherein the transfer-target body transports the fiber-containing material which is electrostatically transferred onto the transfer-target body at a second speed V2 (see example on column 8), and wherein when the fiber-containing material is electrostatically transferred from the carrying body to the transfer-target body, a transport direction of the fiber-containing material by the carrying body and a transport direction of the fiber-containing material by the transfer-target body are the same direction and a relationship of VI > V2 is satisfied (60 mm/sec vs 20 mm/sec column 8 line s29-42).
Regarding claim 6, Mitsuhata teaches that the carrying body carries the fiber-containing material which is carried by the carrying body at a first speed VI (column 8), wherein the transfer-target body transports the fiber-containing material which is electrostatically transferred onto the transfer-target body at a second speed V2, and wherein when the fiber-containing material is electrostatically transferred from the carrying body to the transfer-target body, a transport direction of the fiber-containing material by the carrying body and a transport direction of the fiber-containing material by the transfer-target body are opposite directions from each other (figure 1 and column 8).
Regarding claim 7, Mitsuhata teaches that a relationship |VI | > |V2| is satisfied (60 >20, column 8 lines 39-42).
Regarding claim 8, Mitsuhata teaches an apparatus that is capable of performing when a weight per unit area of the fiber-containing material which is carried by the carrying body is set to W1 and a weight per unit area of the fiber-containing material which is electrostatically transferred onto the transfer-target body is set to W2, a relationship ofW2/WI > 1.0 is satisfied.
Regarding claim 9, Mitsuhata teaches a material supplying section is capable of assuming a first position at which it is possible to supply the fiber-containing material to the carrying body and a second position at which the material supplying section is withdrawn from the first position. In regards to this claim an apparatus merely has to be capable of performing the feature described, which the apparatus is capable of achieving so the claimed limitations are met. Amendments to specifically describe the physical structure of the apparatus that allows for this to occur would be taken into consideration in a future office action.
Regarding claims 10 and 20-21, Mitsuhata teaches remains as applied in claim 9 and is further capable of making the claimed assumptions. If the specific programing or configurations are wished to be given full patentable weight, they must be positively claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748